Exhibit 10.1

 

CHANGE IN TERMS AGREEMENT

 

Borrower:

Erba Diagnostics, inc.

2140 North Miami Avenue

Miami, FL 33127

Lender:

Citibank, N.A.

6400 Las Colinas Blvd.

Mail Stop CC1-30

Irving, TX 75039

 

 

Principal Amount: $5,000,000.00

Date of Agreement: June 28, 2017

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated December 27, 2016 in
the original amount of $5,000,000.00 by and between Erba Diagnostics, Inc.
(“Borrower”) and Citibank, N.A. (“Lender”), the “Note” as amended from time to
time.

 

DESCRIPTION OF CHANGE IN TERMS. Lender and the Borrower hereby agree that the
said Note shall be, and hereby is, amended to extend the maturity date from June
30, 2017 to July 30, 2017, subject to the terms and conditions referred to
therein.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THIS AGREEMENT.

 

BORROWER:

 

 

ERBA DIAGNOSTICS, INC.

 

By:

/s/ Hayden Jeffreys

 

By:

/s/ Ernesina Scala

 

Hayden Jeffreys, Chief Executive Officer of Erba Diagnostics, inc.

 

 

Ernesina Scala, Chief Financial Officer of Erba Diagnostics, inc.

 

 

 